Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 5/4/2021.
Response to Amendment
2.	All claims have been amended.
Response to Arguments
3.	Applicant’s arguments filed have been fully considered but are moot based on the new grounds of rejection.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (2009/0024598) in view of Weston et al (2017/0200077) in further view of Wilensky (9,684,675).

Regarding claim 1 Xie teaches A non-transitory computer readable recording medium having stored therein a specifying program that causes a computer to execute a process (abstract) comprising: 
generating, when accepting a first text [including sentences], based on the accepted first text, vectors each corresponding to the text [sentences], each of the vectors having dimensional components of a predetermined number, and the dimensional components each having dimensional values (abstract: user query...vector space having dimensions corresponding to terms in the user query; 10-11); 
first specifying, from among the dimensional components of the vectors, dimensional components whose dimensional values are equal to or greater than a threshold, and positional relationship between the first specified dimensional components (abstract; 10; 14; 31: documents represented as vectors based on the document statistics, collection statistics, and relevance statistics; 32); 
comparing the first specified dimensional components and positional relationship with information stored in a storage unit wherein the information includes index information that indicates a position of a vector among vectors generated from a second text among second texts wherein each of the second texts includes sentences, the vectors each correspond to the sentences, each of the vectors has dimensional  a dimensional component whose dimensional value is equal to or greater than the threshold (abstract: mapped to vector space; 10; 14: storing plurality of documents; 31; 32: maps document…into a vector space); and 
second specifying, based on the comparing, a second text from among the second texts wherein vectors generated from the second text include second vectors that each include dimensional components that are same as the first specified2 PATENT Fujitsu Ref. No.: 17-02263App. Ser. No.: 16/191,846 dimensional components and whose dimensional values are equal to or greater than the threshold and positional relationshipabstract: each of documents is ranked…based on position in vector space…so as to determine a relative relevance of each of the plurality of documents to the user query; 31-32 – 
where currently the claim recites accepting a text and finding similar texts based on vector representations and mappings, which is taught by the cited art of record,
where Xie teaches retrieving relevant information in response to a user query using positions in a vector space having dimensions corresponding to terms in the documents and in the query
Xie teaches [0009]: an integrated information retrieval framework that can incorporate advantages provided by both the VSM and the language model, such as systematically representing documents as vectors, dynamically determining an optimal vector space based on user information needs, utilizing document statistics, collection statistics, and relevance statistics in a systematic rather than heuristic way, and utilizing both positive and negative feedback to interface with a machine learning algorithm (such as the SVM, for example).); 
but does not specifically teach where Weston teaches
generating, when accepting a first text including sentences, based on the accepted first text, vectors each corresponding to the sentences (29 sentence);
 first specifying, from among the dimensional components of the vectors, a first dimensional component and a second dimensional component whose dimensional values are equal to or greater than a threshold, and first positional relationship indicating an order in which vectors having the first dimensional component and the second dimensional component appear in the generated vectors (abstract; 24; 29; 32; 106; 139 for a position encoding representation, model encodes the positon of words within the sentences; dimension of the embedding; order of words within sentences affects representation and values of vectors); 
comparing the first dimensional component and the second dimensional component and the first positional relationship with information stored in a storage unit wherein the information includes index information that indicates a position of a vector among vectors generated from a text among second texts wherein each of the second texts includes sentences, the vectors each correspond to the sentences, each of the vectors has dimensional components of the predetermined number, and the vector includes a dimensional component whose dimensional value is equal to or greater than the threshold (abstract; 24; 29; 106; 139; 165); and 2PATENTFujitsu Ref. No.: 17-02263 App. Ser. No.: 16/191,846 
second specifying, based on the comparing, a second text from among the second texts wherein vectors generated from the second text include second vectors a third dimensional component and a fourth dimensional component that respectively correspond to the first dimensional component and the second dimensional component and whose dimensional values are equal to or greater than the threshold, and second positional relationship between the third dimensional component and the fourth dimensional component correspond to the first positional relationship, wherein the second positional relationship indicates an order of positions of the second vectors indicated in the index information (abstract; 24; 29; 106;
[0139] For a position encoding representation, the model encodes the position of words within the sentences. For example, the memory vectors can be represented in a form: with J being the number of words in the sentences, and d is the dimension of the embedding. With the position encoding representation, the order of the words within the sentences affects the representation and values of memory vectors m.sub.i. In other words, the memory vectors m.sub.i contain encoded information that relates to the word position. The position encoding representation can be applied to questions, memory inputs and/or memory outputs.
159-162 Application for Question Answering - input/inquiry; knowledge sentences
[0165] In some embodiments, the input and/or output memory representation of the knowledge sentences can include encoded information that relates to positions of words within the knowledge sentences. Thus, the model can predict an answer that relates to word orders within the knowledge sentences in a more efficient and more accurate way.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Weston to allow the first text to be a sentence presenting a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate positional relationship and order (for input and stored information (first and second texts), as taught by Weston) for an improved system to more accurately determine the most relevant information to the first text (by comparing the vectors as taught by Weston and Xie).

Xie and Weston do not specifically teach where Wilensky teaches
generating, when accepting a first text including sentences, based on a granularity that is associated with one of a chapter of sentences, a section of sentences, and a paragraph of sentences that are included in the accepted first text, vectors each corresponding to the sentences, each of the vectors having dimensional components of a predetermined number, and the dimensional components each having dimensional values (col 12 l. 10-12 a feature vector for a text object can include components that characterize the whole text or parts of it, for example, chapters or paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Wilensky to allow the first text to be a chapter or paragraph for an improved system to establish additional information to better assist in finding a closely related match.


Claims 5 and 9 Recite limitations similar to claim 1 and are rejected for similar rationale and reasoning where Xie further teaches a method and apparatus (abstract).




7.	Claims 3, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Weston in further view of Wilensky in further view of Landau (2016/0048491).

Regarding claim 3 Xie teaches The non-transitory computer readable recording medium according to claim 1, wherein
the first text is a text related to a search condition of a document, and the second texts are documents [thesis, and the second texts are theses] (abstract; 10-11; 12; 52 – user search query), 
the information stored in the storage unit is information in which the index information is generated based on each of the documents [theses] (abstract; 10; 14; 31-32), and 
the second specifying specifies a document [thesis]  from among the documents [thesis] , based on the information stored in the storage unit, wherein vectors generated from the document [thesis]  include vectors whose third dimensional component, the fourth dimensional component and the second positional relationship respectively correspond to the first dimensional component, the second dimensional component and the first positional relationship specified at the first specifying (Xie abstract; 10-11; Weston abstract; 24; 29; 106; 139; 165
further rejected for similar rationale and reasoning as claim 1);  
where Xie teaches representing and storing a collection of documents and the TREC collections, but does not specifically teach where the documents stored represent thesis.  
Landau (2016/0048491) teaches where the indexed and searched documents can include thesis (22: thesis; 24), and it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate theses presenting a reasonable expectation of success in still allowing for indexing and subsequent retrieval of documents.


Claim 7 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.
Claim 11 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657